Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0005374
                                                         17-MAY-2017
                                                         01:32 PM



                           SCWC-13-0005374

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   KUHIO EBBTIDE DEVELOPMENT, INC.,
                    Respondent/Plaintiff-Appellee,

                                 vs.

                      CHARLES MORSE BARKER, III,
                   Petitioner/Defendant-Appellant,

                                 and

                           JANICE MURDOCH,
                   Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-13-0005374; CIVIL NO. 11-1-3056-12)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Charles Morse Barker’s

application for writ of certiorari filed on April 3, 2017, is

hereby rejected.

          DATED:    Honolulu, Hawai#i, May 17, 2017.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson